328 S.W.3d 816 (2010)
STATE of Missouri, Respondent,
v.
Ronald D. CHRISTIAN, Appellant.
No. WD 70718.
Missouri Court of Appeals, Western District.
December 30, 2010.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
This is a self-incrimination case. The issue is whether, despite an otherwise valid waiver of his rights after having received the Miranda warnings, the defendant was compelled to be a witness against himself by virtue of the police informing him that (1) it would be better for him to tell his side of the story and (2) telling the truth would not hurt him. We hold that the subject statements were not coercive and that therefore the defendant was not compelled to incriminate himself. Accordingly, we affirm. Rule 30.25(b).